DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Status of the application
Receipt of applicant’s arguments filed 12/15/2021 are acknowledged.  
However, applicants’ arguments for the previous 103 rejection are found not persuasive.  Accordingly, the previous rejection is maintained or modified to clarify applicants’ arguments. Please see the examiner’s response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 12/15/2021 have been fully considered but they are not persuasive, see the reasons below.   
(1) Applicants argue that Mondal discloses and teaches relates to the protecting groups other than TeoC, including Mc, Fmoc, Boc, Cbz, etc. In fact, Mondal believes that the use of other protecting groups, especially Fmoc and Cbz, can achieve satisfactory results (see pages 4-5, Scheme 3-4 and Compounds 17 and 18 of Mondal).

(2) Applicants’ argue that Shute indicated in the first paragraph of the left column on page 347 that, as far as Teoc-Phe is concerned, there is about 5% impurity and the dipeptide impurity is found to be Teoc-Phe-Phe (see page 347, left column, paragraphs 6- 10). Shute believes that TeoC is superior only for Teoc-OSu in respect to N-hydroxysuccinimidyl mixed carbonate reagents (see page 347, left column, lines 24-28 of Shute).
In the above cited paragraphs of the art compared the two reagents, viz., Teoc-OBt and Teoc-OSu, but not the disadvantages of Teoc. In the lines 24-28, and in the next paragraph, in fact art mentioned the advantages of Teoc over the other amino protecting groups, as mentioned in the previous office action.  
(3) Applicants argue that the advantages of Teoc mentioned in Gille are only for dehydrated enamine compounds, and for Cbz protecting group (see Scheme 5 and page 568, right column, lines 3-4 of Gille), rather than for general oligopeptides. 
The compounds in the Gill are peptides or peptide derivatives, wherein the N-terminus is protected by Teoc and shows advantages over the Cbz. However, applicants failed to explain how the dehydrated enamine compounds effect on protecting N-terminus of oligopeptide. Moreover, in view of provided guidance in the art, there is a reasonable expectation of success, because of the reaction mechanism of protection is the same in both cases. 
(4) Applicants argue that Lipshutz  mentions Tsoc (triisopropylsilyloxycarbonyl) instead of Teoc (trimethylsilyloxycarbonyl) as recited here. These two protecting groups are fundamentally different, and the volume of isopropyl is significantly different from that of methyl. Base, thus Tsoc cannot be used to simulate and replace Teoc, so the two are not comparable. 
Replacement of small alkyl groups with higher alkyls are obvious and the properties are expected. 
Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. In organic chemistry, a homologous series is a sequence of compounds with the same functional group and similar chemical properties in which the members of the series can be branched or unbranched, or differ by -CH2. 
For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: "Compounds which are  … of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)."
(5) Applicants argue that the present application demonstrates unexpected technical effects. For example, when Val-Cit-PAB is used as an example and compared with other protecting groups (Cbz and Boc), Teoc used as a protecting group showed significant advantages with respect to by-products, reaction conditions and purification difficulty. These are entirely u unpredicted results.
In fact, applicants so called unexpected results are expected, as evidenced from the cited art. The cited art specifically teach the advantages of Teoc over other protective groups. 
(6) Applicants argue that based on the disclosures of Shute, Gille, Lipshutz and Wuensch, these cited documents do not teach any universal and beneficial effects of Teoc protecting group and the teachings of Mondal (other protecting groups has satisfactory effects) provide no motivation for those skilled in the art to consider using Teoc as a protecting group, much less that it will have a better effect than other protecting groups as shown by applicant.
Applicants show how each cited reference differ from the instant invention, but the obviousness test under 35 U.S.C. 103 is whether the invention would have been obvious in view of the prior art taken as a whole. In re Metcalf et al. 157 U.S.P.Q. 423.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim objections
Claim 4 is objected to because of the following informalities:  claim recite word “includes” (in line 2). So it implies that the recited oligopeptide linker intermediate comprises several moieties and one of the moiety is the recited intermediates. Therefore, it is not clear what other moieties present in the claimed oligopeptide linker intermediate in addition to the recited structures. Applicants may have to replace “includes” with “selected from the group consisting of” to overcome this objection. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (Tetrahedron Letters, 2018, 59, 3594-3599; see applicants filed IDS dated 10/30/2020) in view of Shute et al (Synthesis, April 1987, 346-349; see applicants filed IDS dated 10/30/2020), Gille et al (Beilstein Journal of Organic Chemistry, 2016, 12, 564-570; see applicants filed IDS dated 10/30/2020), Lipshutz et al (J. Org. Chem., 1999, 64, 3792-3793) and Wuensch et al (Hoppe-Seyler’s Zeitschrift fuer Physiologische Chemie, 1981, 362(9), 1289-92).  
Applicants claims are drawn to the recited oligopeptide linker intermediate(s), comprises (i) silyl protecting group
    PNG
    media_image1.png
    43
    96
    media_image1.png
    Greyscale
 (aka Teoc), (ii) variables, viz., AA1 to AA4, require at least AA1 and AA2, wherein AA1, AA2, AA3 and AA4 are the recited amino acids or amino acid derivatives, and (iii) optionally having p-aminobenzyl alcohol 
    PNG
    media_image2.png
    54
    107
    media_image2.png
    Greyscale
(PAB or PABOH). 
Mondal et al teach the following oligopeptide linker intermediate:

    PNG
    media_image3.png
    142
    336
    media_image3.png
    Greyscale
[See Fig. 2 and Schemes 1 and 2]. 
In the above compound, valine and citrulline read applicants AA1 and AA2. 
The above compound is differed with applicants’ compound in the protecting group at N-terminus position, i.e., the N-terminus of above peptide is protected by maleimido-hexanoic acid derivative, whereas claims require Teoc. Mondal et al is also silent on applicants AA1-AA2-AA3 and AA1-AA2-AA3-AA4 peptides. 
With regard to the protecting group, the following cures the deficiency. 
Shute et al teach Teoc protecting group for N-terminus amino group or Teoc-amino acids [see Table 1] and further teaches that advantages of Teoc, such as high yield, lack of oligopeptide by-product formation [see page 347, concluding part]. 
Gille et al teach Teoc as N-terminus protecting group and also mentioned that the advantages Teoc over Cbz [see Scheme 5, and right paragraph in page 568 to left paragraph in page 569]. 
Lipshutz et al teach Tsoc, which is analogous to Teoc, which shows advantages results over the other protecting groups, such as Boc, Cbz and Fmoc [see page 3793].
With regard to applicants AA1-AA2-AA3 and AA1-AA2-AA3-AA4, the following cures the deficiency:
First, prior art established guidance for protecting N-terminus with single amino acid [see Shute et al] and dipeptide [see Gille et al]. It seems the length, specifically, whether it is di- or tri- or tetra peptide or peptide derivative etc, is not a critical, and so, the protecting the N-terminus by Teoc is expected to takes place with next higher oligopeptides with divergent amino acids in it, absent evidence to the contrary.  
Second, Wuensch et al can also cures this deficiency. 
Wuensch et al exemplify Teoc protecting group on N-terminus peptide, see below:

    PNG
    media_image4.png
    262
    524
    media_image4.png
    Greyscale
[see attached abstract from STN search report], which reads applicants Teoc and AA1 to AA4 variables. 
Based on the above established facts, all the claimed elements were known in the prior art, such as (i) Teoc as amine protecting group and its advantages over other protecting groups and (ii) applicants recited amino acids or their derivative and (iii) PAB or PABOH group, and one skilled person in the art could have combined the elements as claimed by known protecting gorups with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The motivation to replace known protecting groups with Teoc can originate, in view of its advantages and from the expectation that the prior art component will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed oligopeptide linker intermediates with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658